Blanchard, J.
The plaintiffs brought action upon a foreign judgment and the defendant set up in her answer a counterclaim stating that she retained the plaintiffs to advise her whether she could legally sell certain mortgaged personal property situated in Missouri; that it was agreed between the plaintiffs and the defendant that, in case they advised her that she could safely sell the property, they would assist her in selling it by imparting their legal opinion to any proposed customer the defendant might introduce to them; that the plaintiffs advised defendant that the sale was legal and that thereafter the defendant introduced a proposed customer, ready, willing and able to pay $7,000 for the property, but that the plaintiffs refused to have any interview with him, with the result that the customer believed that the sale was illegal and consequently refused to purchase. By an order of the City Court, the defendant was directed to make her counterclaim more definite and certain by alleging that the proposed sale was legal under the laws of Missouri, by alleging whether the proposed cus*458tomer was ready, able and willing to buy the property free and clear of all liens, or otherwise, and by stating in detail the reasons-which caused the proposed customer to refuse to purchase the property. Appeal is taken from this order. The legality of the proposed sale is not relevant to the cause of action set up in the counterclaim. The cause of action there alleged is not a contract of sale but a contract to give a legal opinion, and the correctness of the opinion is irrelevant to the issue. The direction that the defendant state whether the proposed customer was ready, willing and able to buy the property free and clear of all liens requires an unnecessary particularity in the counterclaim unless, as the learned court below apparently believed, the legality of a sale free from liens was relevant to the cause of action. From what has already been stated, it is clear that this fact is irrelevant. The reasons which caused the proposed customer to refuse to complete his sale have already been sufficiently stated in the counterclaim, and greater detail in stating these reasons seems unnecessary in pleading.
For these reasons, therefore, the order must be reversed, with ten dollars costs and disbursements.
Gildebsleeve and Daytokt, JL, concur.
Order reversed, with ten dollars costs and disbursements,